Citation Nr: 1756579	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  12-27 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for endometriosis.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for positive purified protein derivative (PPD) test, claimed as residuals of tuberculosis.

5.  Entitlement to service connection for headaches.

6.  Entitlement to an initial rating in excess of 10 percent prior to February 7, 2012, for a low back disability, a rating in excess of 20 percent prior to July 6, 2013, a rating in excess of 40 percent prior to January 17, 2015, and a rating in excess of 20 percent after January 17, 2015.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1986 to January 1994 and from January 2002 to January 2003.  She had service in Southwest Asia during the period from February 2002 to January 2003.  She had additional military reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2009 and April 2010 by the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).  An April 2014 rating decision granted an increased 20 percent rating for the service-connected low back disability effective February 7, 2012.  A subsequent January 2016 rating decision granted an increased 40 percent for the service-connected low back disability effective July 6, 2013, and assigned a 20 percent rating from January 17, 2015.  

In May 2016, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The case was most recently remanded in August 2016.  



FINDINGS OF FACT

1.  A chronic gynecological disorder, to include endometriosis disability, was not manifest during active service; and, the preponderance of the evidence fails to establish that any such disorder manifest during the appeal period is etiologically related to service.

2.  A bilateral hearing loss disability for VA compensation purposes was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service.

3.  Tinnitus was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service.

4.  A positive PPD test is a laboratory test result and not a disability for VA compensation purposes; residuals of tuberculosis are not shown by the evidence of record.

5.  A chronic headache disability was not manifest during active service or within one year of service; and, the preponderance of the evidence fails to establish that it is etiologically related to service or a service-connected disability.

6.  The Veteran's service connected low back disability does not result in intervertebral disc syndrome or any neurological disorder.

7.  Prior to February 7, 2012, and in consideration of her complaints of pain, pain on motion, and functional loss, the evidence demonstrates that the Veteran's service-connected low back disability was manifested by forward flexion of the thoracolumbar spine and combined range of motion greater than 120 degrees without evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.

8.  For the period from February 7, 2012, to July 6, 2013, and in consideration of her complaints of pain, pain on motion, and functional loss, the evidence demonstrates that the Veteran's service-connected low back disability was manifested by forward flexion of the thoracolumbar spine less than 30 degrees. 

9.  For the period from February 7, 2012, to January 17, 2015, the evidence demonstrates that the Veteran's service-connected low back disability did not result in ankyloses.  

10.  After January 17, 2015, and in consideration of her complaints of pain, pain on motion, and functional loss, the evidence demonstrates that the Veteran's service-connected low back disability is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an endometriosis disability have not been met.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2017).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for tinnitus have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

4.  The criteria for service connection for a positive PPD test, claimed as residuals of tuberculosis, have not been met.  38 U.S.C. §§ 1110, 1131 (West 2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for service connection for a headache disability have not been met.  38 U.S.C. §§ 1110, 1112, 1113, 1131 (West 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

6.  The criteria for a rating in excess of 10 percent prior to February 7, 2012, for low back disability have not been met.  38 U.S.C. § 1155 (West 2012), 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).

7.  The criteria for a 40 percent rating for low back disability for the period between February 7, 2012, and July 6, 2013, have been met.  38 U.S.C. § 1155 (West 2012), 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).

8.  The criteria for a rating in excess of 40 percent for low back disability for the period between February 7, 2012, and January 17, 2015, have not been met.  38 U.S.C. § 1155 (West 2012), 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).

9.  The criteria for a rating in excess of 20 percent for low back disability for the period after January 17, 2015, have not been met.  38 U.S.C. § 1155 (West 2012), 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor her representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (West 2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2017).  When aggravation of a nonservice-connected condition is proximately due to or a result of a service-connected disability a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing disability under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss disability to service.  The threshold for normal hearing is 0 to 20 decibels.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Brown, 3 Vet. App. 223 (1992).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  VA may favor one medical opinion over another, provided an adequate basis is provided.  Owens v. Brown, 7 Vet. App. 429 (1995).

Certain chronic diseases, including organic diseases of the nervous system, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1112, 1113 (West 2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).  Sensorineural hearing loss and tinnitus are considered organic diseases of the nervous system.  See Fountain v. McDonald, 27 Vet. App. 258 (2015) (tinnitus is an "organic disease of the nervous system" subject to presumptive service connection where there is evidence of acoustic trauma and nerve damage).

VA regulations also provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2021, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Oct. 24, 2017).  

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstrations of laboratory abnormalities.  Chronic multisymptom illness of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Signs or symptoms involving skin, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurologic signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the respiratory system (upper or lower), (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).  

If signs or symptoms have been attributed to a known clinical diagnosis, service connection may not be provided under the specific provisions pertaining to Persian Gulf veterans.  See VAOPGCPREC 8-98 (Aug. 3, 1998).  "The very essence of an undiagnosed illness is that there is no diagnosis."  Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006); see also Gutierrez v. Principi, 19 Vet. App. 1, 10 (2004) (a Persian Gulf War veteran's symptoms "cannot be related to any known clinical diagnosis for compensation to be awarded under section 1117").  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Diabetes mellitus and hypertension are qualifying chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  When a claimed disability is not included as a presumptive disability, direct service connection may nevertheless be established by evidence demonstrating that the disability was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2017).

The Veteran contends that she has endometriosis, bilateral hearing loss, tinnitus, a positive PPD test and residuals of tuberculosis (TB), and headaches as a result of active service.  She asserts that she has endometriosis secondary to her service-connected disabilities or medications provided for those disorders, that her hearing loss and tinnitus is a result of noise exposure while serving on boats and due to weapons noise during training, and that she had headaches as a result of a head injury incurred at the same time she injured her back in 2002 or alternatively as a result of exposure to a "concussion/explosion" during service in the United Arab Emirates (UAE).  Statements in support of her claims were provided from family, friends, and fellow service members and, in essence, asserted that she had complained of medical problems including hearing loss, ear pain, ringing in the ears, and headaches after returning from active service.  

An August 2009 statement from J.R.C. noted she had served with the Veteran from February 2000 to June 2003 and recalled that a tent pole had fallen on her back in June 2002.  It was noted that she had constantly sought treatment of her low back symptoms.  In an October 2009 statement the Veteran reported that while on assignment in the UAE an improvised explosive device (IED) went off at the post office just after she and two co-workers had departed from collecting their unit's mail.  She stated that they had remained in the area, but had not been physically injured.  In a separate October 2009 statement she asserted that from January 2007 to January 2009 she had been treated for pneumonia, influenza, enlarged lymph nodes, and sore throat which she attributed to the residuals of TB.  

In her April 2010 notice of disagreement the Veteran asserted that that had sustained injuries to the back and head area in 2002, but had been mainly treated for her back.  She stated that, in essence, that she had begun to experience headaches at that time that she self-treated with over-the-counter medication.  She reiterated her claim that she had been exposed to a concussion/explosion during service in the UAE and started self-medicating herself for headaches.  

At her personal hearing in May 2016 the Veteran testified that she had experienced cramping during her first period of active service and had been provided pain relief medication.  She stated that a diagnosis of endometriosis was provided after that period of service and that a laparoscopy was performed at a private hospital.  She stated she was not receiving any present treatment for the disorder.  She reiterated her reports of noise exposure during service while serving on boats and due to weapons training.  The Veteran asserted that she experienced hearing problems and constant tinnitus related to service and her spouse expressed his opinion that her hearing loss should be considered significant since VA had provided her hearing aids.  The Veteran also testified that during service she had been told that she was a TB carrier and a PPD converter.  She reported that during her first period of active service she had been treated for headaches and provided medication, but asserted that it was not customary at that time to document such treatment.

The Veteran is shown to have served in Southwest Asia from February 2002 to January 2003.  VA records show service connection is established for lumbar strain and acne to the face and upper back.  

Service treatment records show the Veteran had a positive PPD test.  A May 1993 chest X-ray study revealed her lungs clear of any active process.  There was no significant abnormality.  A November 1993 report of medical history for separation purposes shows she reported a history of having or having had ear, nose, or throat trouble; a hearing loss; tuberculosis; and treatment for a gynecological disorder.  She noted having had menstrual cramps as a teenager from 1980 to 1985.  The examiner noted she was a PPD convertor and noted dysmenorrhea that was not considered disabling.  A November 1993 audiogram revealed thresholds as follows:  in the right ear:  10 (500 Hz.), 5 (1000 Hz.), 0 (2000 Hz.), 10 (3000 Hz.), and 0 (4000 Hz.); and in the left ear:  0 (500 Hz.), 0 (1000 Hz.), 5 (2000 Hz.), 10 (3000 Hz.), and 0 (4000 Hz.).  

A December 1996 audiogram revealed thresholds as follows:  in the right ear:  0 (500 Hz.), 0 (1000 Hz.), 0 (2000 Hz.), 0 (3000 Hz.), and 0 (4000 Hz.); and in the left ear:  0 (500 Hz.), 0 (1000 Hz.), 10 (2000 Hz.), 5 (3000 Hz.), and 0 (4000 Hz.).  The examiner noted there was questionable hearing loss at separation from active service, but that the present audiogram was within normal limits.  A March 1997 audiogram revealed thresholds as follows:  in the right ear:  0 (500 Hz.), 0 (1000 Hz.), 0 (2000 Hz.), 0 (3000 Hz.), and 0 (4000 Hz.); and in the left ear:  0 (500 Hz.), 0 (1000 Hz.), 10 (2000 Hz.), 5 (3000 Hz.), and 0 (4000 Hz.).  

Private medical records dated in March 2000 noted the Veteran underwent a diagnostic laparoscopy for chronic pelvic pain that had been unresponsive to medical management.  The operation report noted there was no evidence of endometriosis.  The findings, however, revealed a small corpus luteal cyst on the left ovary and a cyst of the Morgagni on the right tube.  

Service treatment records include a February 2001 audiogram that revealed thresholds as follows:  in the right ear:  10 (500 Hz.), 15 (1000 Hz.), 15 (2000 Hz.), 5 (3000 Hz.), and 5 (4000 Hz.); and in the left ear:  0 (500 Hz.), 5 (1000 Hz.), 10 (2000 Hz.), 0 (3000 Hz.), and -5 (4000 Hz.).  A June 2002 emergency room triage report noted a tent pole hit the Veteran on her back.  A June 2003 post-deployment health assessment noted she reported her health was good and reported an unresolved medical problem from her deployment described as a request for blood work due to having been on Accutane for six months.  A March 2006 report of medical assessment noted that a piece of wood brace from her tent had fallen on the Veteran's back and that medical attention had been received at the Camden Medical Center in Saint Mary's, Georgia.  It was noted she had missed duty for three days but was currently okay.

A February 2007 audiogram revealed thresholds as follows:  in the right ear:  -5 (500 Hz.), -10 (1000 Hz.), 5 (2000 Hz.), 0 (3000 Hz.), and 5 (4000 Hz.); and in the left ear:  -5 (500 Hz.), 20 (1000 Hz.), 5 (2000 Hz.), 10 (3000 Hz.), and -5 (4000 Hz.).  An April 2007 report noted the Veteran denied a history of headaches.  A September 2007 annual PPD convertor examination noted she denied having experienced any of the identified symptoms, including persistent cough or bloody sputum.  

A November 2009 report of medical history associated with the Veteran's military reserve retirement examination shows she reported a history of having or had tuberculosis; coughed up blood; a chronic cough or cough at night; chronic or frequent colds; ear, nose, or throat trouble; a hearing loss or wear a hearing aid; tumor, growth, cyst, or cancer; frequent or severe headache; a head injury, memory loss, or amnesia; and treatment for a gynecological disorder.  The examiner noted she was a PPD converter and reported having coughed up blood in 2002 and that she had significant hearing loss and wore a hearing aid.  It was also noted she reported that a beam had fallen on her back and head in 2002, that she had pelvic pain, that she had a cyst, that she had frequent headaches, and that she had received counseling for her back and head injury.  The examiner's comments noted treatment for TB in 1990 with a persist cough, and it was suggested she have a chest X-ray.  A diagnosis of bilateral hearing loss with tinnitus was noted.  The examiner also noted that the Veteran reported having sustained injuries to the head, lumbar spine, neck, bilateral shoulders, and upper back in 2002 when a strong wind blew over her tent.  It was noted she denied any loss of consciousness.  An examination at that time revealed normal clinical evaluations of the head and ears.

On VA gynecological conditions examination in July 2009 the Veteran reported a history of laser surgery for endometriosis (diagnosed in service) with laparoscopy in March 2000.  She complained of daily pelvic pain.  The examiner noted her menstrual cycle was normal and that there were no menstrual symptoms.  Pelvic examination revealed objective tenderness to all quadrants, but no other abnormalities.  A diagnosis of "Endometriosis - SC condition" was provided without additional comment.  It was noted  the Veteran's claims file was not reviewed.  

On VA authorized audiological evaluation in October 2009, pure tone thresholds, in decibels, were as follows:  in the right ear: 25 (500 Hz.), 20 (1000 Hz.), 15 (2000 Hz.), 20 (3000 Hz.), and 15 (4000 Hz.); and in his left ear:  25 (500 Hz.), 20 (1000 Hz.), 25 (2000 Hz.), 20 (3000 Hz.), and 25 (4000 Hz.).  Speech recognition were not reported due to poor reliability.  It was noted the Veteran reported bilateral hearing loss since about 1993 and complained of constant bilateral tinnitus described as humming and ringing since about 2002 that seemed to cause headaches.  She reported exposure to very loud boat engine noise and weapons training noise with only ear plugs for hearing protection.  She stated she currently worked as a military policeperson and wore double ear protection when she was required to shoot twice a year.  The examiner noted that reliability was fair for pure tones and that speech reception thresholds and pure tone averages were in good agreement in the right ear, but in fair agreement in the left suggesting pure tone thresholds may be slightly better than indicated.  The validity of work recognition scores was judged to be poor and indicated very poor word recognition that was completely inconsistent with the essentially normal pure tone thresholds and the Veteran's demonstrated communication ability.  

The examiner found hearing loss and tinnitus were less likely caused by or a result of military noise exposure.  As rationale it was noted that the Veteran's hearing was within normal limits on the current examination, except for very poor word recognition scores, and that an audiology study conducted the day after the current examination revealed normal word recognition scores.  It was additionally noted that there was no evidence of high frequency hearing loss or abnormal acoustic emissions that would typically be associated with tinnitus due to noise exposure.

On VA neurological disorders examination in January 2010 the Veteran reported that during service in Georgia in 2002 she was in a tent when the center pole fell and hit her on the back and neck and that a small wood also hit her on the back of the head.  She stated that since then she experienced intermittent headaches.  She also reported that during service in the UAE in 2003 she was near the post office when an IED exploded that affected her headaches.  An examination of the head and neck revealed she was atraumatic and normocephalic.  The examiner's diagnoses included migraine-like headache that was moderate in severity without opinion as to etiology.  


On VA authorized audiological evaluation in February 2012, pure tone thresholds, in decibels, were as follows:  in the right ear: 20 (500 Hz.), 15 (1000 Hz.), 15 (2000 Hz.), 15 (3000 Hz.), and 5 (4000 Hz.); and in the left ear:  20 (500 Hz.), 15 (1000 Hz.), 15 (2000 Hz.), 20 (3000 Hz.), and 20 (4000 Hz.).  Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.  The diagnoses included normal hearing in the right ear and sensorineural hearing loss in the 6000 Hz or higher range to the left ear.  The examiner summarized the evidence of record and noted the Veteran report having constant bilateral tinnitus for at least 15 to 17 years and some difficulty hearing for at least the previous six years.  She reported noise exposure in service associated with boat and engine noise and weapons noise with single hearing protection.  She denied any occupational or recreational noise exposure.  

The examiner found it was less likely the hearing loss or tinnitus was caused by or a result of noise exposure.  It was noted that service treatment records showed normal hearing in December 1996, March 1997, and February 2001 and that a February 2007 audiology study revealed normal hearing for VA purposes with a mild hearing loss at 6000 Hz in the left ear.  An October 2009 study was noted that have shown hearing within normal limits and a mild hearing loss at 8000 Hz in the right ear, but that a subsequent audiology examination on the same day revealed slightly better hearing across the frequency range and only slight hearing loss at 8000 Hz in the right ear.  The 2009 audiology studies were normal for VA purposes, but the speech discrimination scores were deemed unreliable.  The examiner found that the current audiology study did not show a significant high frequency threshold shift in either ear, as would typically be associated with tinnitus due to noise exposure.  It was further noted that otoacoustic emissions were present, bilaterally, indicating no outer hair cell damage that would typically be associated with tinnitus due to noise exposure.  The examiner acknowledged that the Veteran had reported tinnitus on a January 29, 2004, hearing conservation questionnaire, approximately one year after her last period of active duty, but that the etiology of tinnitus could not be determined without resort to speculation.  


On VA authorized audiological evaluation in October 2016, pure tone thresholds, in decibels, were as follows:  in the right ear: 20 (500 Hz.), 20 (1000 Hz.), 20 (2000 Hz.), 20 (3000 Hz.), and 15 (4000 Hz.); and in his left ear:  20 (500 Hz.), 20 (1000 Hz.), 25 (2000 Hz.), 20 (3000 Hz.), and 25 (4000 Hz.).  The use of word recognition scores for the Veteran were found to be not appropriate.  The diagnoses included sensorineural hearing loss in the right and left ears in the frequency range of 6000 Hz or higher.  

The examiner found the Veteran's hearing loss and tinnitus were not likely caused by or a result of military noise exposure.  As rationale for the opinion it was noted that service treatment records were silent for tinnitus and that service department audiograms revealed hearing within normal limits with no significant threshold shifts during her first period of active service.  Although there were no audiograms for review during her second a period of active service the examiner found that upon comparison of the available evidence and review of VA audiograms after separation there was no permanent hearing loss or significant threshold shifts during her second period of active service.  Reference was cited to a 2006 Institute of Medicine study that found there was insufficient scientific basis to conclude that permanent hearing loss directly attributable to noise exposure will develop long after noise exposure.  An additional medical reference was quoted as stating that "only seldom does noise cause a permanent tinnitus without also causing hearing loss."  The examiner stated there was no objective evidence of complaint or treatment for tinnitus during active service, no objective evidence of onset of changes in hearing during active service, and no objective evidence of noise injury during active service.  

On VA examination in October 2016 the examiner noted the Veteran did not currently have and had never had a gynecological condition and found there were no residuals of tuberculosis as a result of service, to include based upon a positive PPD test.  The treatment evidence of record as to these matters were summarized in the report.  The examiner also found that the Veteran currently described symptomatic headaches and that a review of the medical evidence and evaluation of the Veteran revealed no objective evidence of a primary or secondary headache disorder.  There was no headache condition as a result of service, to include any headache as a result of an undiagnosed illness associated with service in Southwest Asia.  The evidence it was noted was against the claim that a chronic headache condition was onset during or proximate to active service.  Intermittent symptomatic headaches were noted to be common in the general population and were not part of an undiagnosed illness or medically unexplained chronic multi-symptom illness attributable to environmental exposures.

A February 2017 VA addendum opinion based upon review of the record and prior examination of the Veteran found that no undiagnosed illness or medically unexplained chronic multi-symptom illness attributable to environmental exposures during deployment in Southwest Asia was identified.  It was also noted that the Veteran had no gynecological condition, to include no menstrual disorder, and that she reported having undergone natural menopause three years earlier.  The examiner found that the Veteran's intermittent symptomatic headaches were a symptom common in the general population and were not part of an undiagnosed illness or medically unexplained chronic multi-symptom illness attributable to environmental exposures.  Medical references were cited and the examiner stated that the evidence as a whole was against the claimed presence of a disability pattern related to Gulf War Syndrome.  The examiner noted that there was a history of a reactive skin during active service, but no past or present TB.  She stated there were no residuals of TB as a result of service and that records substantiated that the Veteran had no signs or symptoms of TB or side effects of INH (isonicotine acid hydrazide) prophylaxis.  

Based upon the evidence of record, the Board finds that an endometriosis disability is not shown by the evidence of record, that a chronic gynecological disorder was not manifest during active service, and that the preponderance of the evidence fails to establish that any such disorder manifest during the appeal period is etiologically related to service.  In fact, the March 2000 private laparoscopy is shown to have found no evidence of endometriosis.  

Service connection for hearing loss and tinnitus is also denied.  A bilateral hearing loss disability for VA compensation purposes and tinnitus were not manifest during active service or within one year of service.   The preponderance of the evidence also fails to establish that it is etiologically related to service.  It is  significant to note that the available medical evidence does not indicate the Veteran's present tinnitus is an "organic disease of the nervous system" and that there is no objective evidence of acoustic trauma and nerve damage.  A February 2012 audiologist found that otoacoustic emissions were present, bilaterally, indicating no outer hair cell damage that would typically be associated with tinnitus due to noise exposure.

The Board further finds that the evidence shows the Veteran had a positive PPD test during active service, but that a PPD test is a laboratory test result and not a disability for VA compensation purposes.  The evidence is persuasive that she has no residuals of tuberculosis and no present disability.  The Board also finds that a chronic headache disability was not manifest during active service or within one year of service and that the preponderance of the evidence fails to establish that a present headache disability is etiologically related to service or a service-connected disability.  The October 2016 VA examiner found there was no objective evidence of a chronic headache (primary or secondary) disorder.  The evidence also demonstrates that the Veteran has no undiagnosed illness or medically unexplained chronic multi-symptom illness attributable to environmental exposures during deployment in Southwest Asia.  VA opinions in this case are found to be persuasive and based upon adequate rationale.  The examiners are shown to have reviewed the evidence of record and to have adequately considered the credible lay statements and reported symptom manifestation history of record.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although a July 2009 VA gynecological conditions examiner provided a diagnosis of "Endometriosis - SC condition," no additional comment as to the basis for the diagnosis was provided and it was noted the Veteran's claims file was not reviewed.  The Board finds the diagnosis is not credible because it is shown to have been based upon an inaccurate medical history as to a diagnosis of endometriosis having been previously provided.  See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) ("If [an] opinion is based on an inaccurate factual premise, then it is correct to discount it entirely." (citing Reonal v. Brown, 5 Vet. App. 458, 461 (1993)); see also Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) ("[A]n adequate medical report must rest on correct facts and reasoned medical judgment so as [to] inform the Board on a medical question and facilitate the Board's consideration and weighing of the report against any contrary reports."); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) ("[A] medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.").

The Board also finds that the Veteran's statements as to having sustained head injuries during active service as a result of having been hit in the head by a piece of wood when her tent blew over and experiencing the concussive effects of an IED explosion in the UAE in 2002 are not credible as to these specific claims.  Her statements as to these matters provided in support of her VA claims are found to be inconsistent with her reports as to injuries and events experienced during her period of active service from January 2002 to January 2003.  Significantly, a June 2003 post-deployment health assessment noted she reported her health was good and, in essence, denied any unresolved medical problem from her deployment related to her present appeal.  A March 2006 report of medical assessment also noted that a piece of wood brace had fallen on the Veteran's back in January 2002 and that she had missed duty for three days, but there was no indication in that report that she had sustained any head injuries or residuals of head injuries or traumatic brain injuries during her second period of active service.

In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (superseded by statute for an unrelated point of law as stated by Duenas v. Principi, 18 Vet. App. 512 (2004)); see also Buchanan v. Nicholson, 451 F.3d at 1337 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  In this case, the Board finds the Veteran's statements as to having sustained head injuries or having developed symptoms as a result her proximity to an IED explosion in 2002 are not credible due inconsistency with the other evidence and her bias or self-interest in the outcome of the claims.


Consideration has also been given to the Veteran's personal assertion that she has endometriosis, bilateral hearing loss, tinnitus, a positive PPD test and residuals of TB, and headaches as a result of active service.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issues in this case falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The claimed disabilities at issue are not conditions that are readily amenable to lay diagnosis or probative comment regarding etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board acknowledges that the Veteran and the persons from whom statements in support were provided are competent to report observable symptoms, such as pain, hearing problems, and headaches, but there is no indication that they are competent to etiologically link any such symptoms to a current diagnosis.  They are not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that they received any special training or acquired any medical expertise in evaluating such disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the lay evidence does not constitute competent medical evidence and lacks probative value.  

In conclusion, the Board finds that service connection for endometriosis, bilateral hearing loss, tinnitus, a positive PPD test and residuals of TB, and headaches is not warranted.  When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence is against these claims.




Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  This Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  For the application of this schedule, accurate and fully descriptive medical examinations are required, with emphasis upon the limitation of activity imposed by the disabling condition.  Over a period of many years, a veteran's disability claim may require reratings in accordance with changes in laws, medical knowledge and his or her physical or mental condition.  It is essential, both in the examination and in the evaluation of disability, that each disability be viewed in relation to its history.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. § 4.1 (2017).

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2017).  Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2017).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2017).  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Id.; see also 38 C.F.R. § 4.59 (2017) (discussing facial expressions such as wincing, muscle spasm, crepitation, etc.).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id.  Excess fatigability and incoordination should be taken into account in addition to more movement than normal, less movement than normal, and weakened movement.  38 C.F.R. § 4.45 (2017).

Consideration of a higher rating for functional loss, to include during flare ups, due to these factors accordingly is warranted for Diagnostic Codes predicated on limitation of motion. 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pain itself does not constitute functional loss, and painful motion does not constitute limited motion for the purposes of rating under Diagnostic Codes pertaining to limitation of motion.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Pain indeed must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  Id.

Traumatic arthritis is rated pursuant to the criteria found in Diagnostic Codes 5010, which directs that evaluations are to be made pursuant to the criteria for degenerative arthritis found in Diagnostic Code 5003.  38 C.F.R. § 4.71a (2017).  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, and a 20 percent rating is warranted with X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  The 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1) (2017).

Disabilities of the spine, including for Diagnostic Code 5237, are rated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a (2017).  A 100 percent rating is provided for unfavorable ankylosis of the entire spine.  A 50 percent rating is provided for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is provided for forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is provided for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is provided for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

When rating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2017).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  Normal combined range of motion of the thoracolumbar spine is 240 degrees.  Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2017).

The rating criteria for intervertebral disc syndrome require rating of the disability either on the total duration of incapacitating episodes resulting from intervertebral disc syndrome over the past 12 months, or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations with rating for all other disabilities, whichever method results in the higher rating.  A 40 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  

The regulations also provide for separate ratings for chronic orthopedic and neurological manifestations of intervertebral disc syndrome.  Incomplete paralysis indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, moderate degree.  38 C.F.R. § 4.124a (2017).  

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant.  However, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2017).

The Veteran contends that her service-connected lumbar strain is more severe than indicated by the present ratings.  In statements and testimony in support of her claim she reported having pain on motion and tenderness to the low back.  She admitted that she had missed work as a result of a nonservice-connected gastric problem, but stated that she had also missed work because her back was hurting.  In an August 2009 statement J.R.C. reported that the Veteran had reported having back problems since 2002.

VA examination in July 2009 noted the Veteran complained of daily low back pain that was described as sharp, moderate, and constant, and had progressively worsened since onset.  It was noted there was a history of trauma to the spine described as a low back strain during service.  There was a history of decreased motion, stiffness, and pain, but no history of urinary or fecal incontinence, numbness, paresthesias, leg or foot weakness, falls, unsteadiness, fatigue, weakness, or spasms.  There were no flare-ups of spinal conditions and no incapacitating episodes of spine disease.  She reported she was able to walk more than 1/4 mile but less than a mile.  The examiner noted that posture, head position, and gait were normal, that there was symmetry in appearance of the spine, and there were no abnormal spinal curvatures.  There was objective evidence of pain on motion to the thoracic spine, bilaterally, but no spasm, atrophy, guarding, tenderness, or weakness.  Motor examination revealed 5/5, active movement against full resistance, to the lower extremities.  Muscle tone was normal with no muscle atrophy.  No abnormal sensations were noted and reflex examination revealed 2+, normal, lower extremity responses.  

Thoracolumbar spine range of motion studies revealed active and passive flexion from 0 to 90 degrees, extension from 0 to 30 degrees, right lateral rotation from 0 to 30 degrees, left lateral rotation from 0 to 30 degrees, right lateral flexion from 0 to 30 degrees, and left lateral flexion from 0 to 30 degrees.  It was noted that pain was reported throughout all motions.  The examiner noted that all resisted isometric movement was normal, that there was no limitation of motion on repetitive use, and that there was no increased pain on repetitive use.  The diagnoses included lumbosacral strain.  It was noted that the Veteran was currently employed fulltime in law enforcement.  The effects of her lumbosacral and cervical spine strains were found to have significant effects on her usual occupation with impacts on occupational activities including decreased mobility, problems with lifting and carrying, and pain.  The effects of her usual daily activities included severe effects to exercise and sports and moderate effects to chores, shopping, recreation, and traveling.  

A January 2010 VA neurological disorders examination noted physical examination revealed motor power was 5+ to the lower extremities and that sensation to light touch and monofilament was present.  Deep tendon reflexes were 2+ and there was no motor or sensory deficit.  The diagnoses included lumbosacral strain.

VA back examination on February 7, 2012, included a diagnosis of low back strain.  It was noted that the Veteran reported having an injection in January 2012 that did not work and she reported flare-ups five times per week that lasted two hours before she could tolerate it after taking medication.  Range of motion studies revealed flexion to 40 degrees with objective evidence of pain at 10 degrees, extension to 10 degrees with objective evidence of pain at 5 degrees, right lateral flexion to 20 degrees with objective evidence of pain at 10 degrees, left lateral flexion to 20 degrees with objective evidence of pain at 10 degrees, right lateral rotation to 15 degrees with objective evidence of pain at 5 degrees, and left lateral rotation to 15 degrees with objective evidence of pain at 5 degrees.  There was additional limitation in range of motion or functional loss after repetitive-use testing.  There was tenderness to palpation of the lumbar spine and guarding and/or muscle spasm but it did not result in an abnormal gait or spinal contour.  Muscle strength testing was normal to the lower extremities and there was no muscle atrophy.  Deep tendon reflexes and sensation were normal to the lower extremities.  Straight leg raise tests were negative, bilaterally, and there was no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  

The examiner noted there were no other neurologic abnormalities and that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  It was noted imaging studies of the thoracolumbar spine documented arthritis.  The disorder was noted to impact her ability to work and that she described having to work in a special chair experiencing pain walking 1/2 mile.  She also stated that she was unable to sit or stand for prolonged periods of time, that sex was too painful for her, that she could lift no more than a gallon of milk, and that she was unable to carry anything.  The examiner noted X-ray study findings of the thoracic and lumbar spines in October 2009 which included diagnoses of slight thoracic spondylosis and lumbar and lower thoracic spondylosis with no objective evidence of radiculopathy.  

The Veteran provided a July 6, 2013, VA back conditions disability benefits questionnaire (DBQ) in support of her claim which noted diagnoses of thoracic spondylosis, lumbar spondylosis, and osteoarthritis of the sacroiliac joints.  The examiner noted she reported flare-ups of pain when she walked or sat for any length of time.  Range of motion studies revealed flexion to 25 degrees with objective evidence of pain at 5 degrees, extension with an ability to reach the neutral position and objective evidence of pain at 0 degrees, right lateral flexion to 15 degrees with objective evidence of pain at 0 degrees, left lateral flexion to 10 degrees with objective evidence of pain at 0 degrees, right lateral rotation to 15 degrees with objective evidence of pain at 0 degrees, and left lateral rotation to 5 degrees with objective evidence of pain at 0 degrees.  Motions were unchanged after repetitive-use testing.  There was additional limitation in range of motion and functional loss after repetitive-use testing with less movement than normal, weakened movement, and pain on movement.  There was severe tenderness to palpation of the lower thoracic muscle area and guarding and/or muscle spasm that resulted in an abnormal gait.  

The examiner noted muscle strength was 3/5 to right hip flexion and 2/5 to the left and bilateral strength was 4/5 to right knee extension, 4/5 to ankle plantar flexion, 3/4 to ankle dorsiflexion, and 5/5 to great toes extension  There was no muscle atrophy.  Deep tendon reflexes and sensation were normal to the lower extremities.  Straight leg raise tests were negative, bilaterally, and there was no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities and the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  It was noted that she had at least eight weeks of incapacitating episodes over the previous 12 months.  The examiner stated that the combined impact of the Veteran's conditions severely limited her ability to perform any type of manual labor and any sedentary employment would need to be very flexible to allow her to change positions frequently.  

VA examination on January 17, 2015, included a diagnosis of lumbosacral strain.  It was noted the Veteran complained of daily burning, stabbing back pain with pain that radiated from the lower back down the posterior aspect of the legs.  She stated that due to back pain she could no longer stand, walk, or sit for long periods.  Range of motion studies revealed forward flexion from 0 to 50 degrees, extension from 0 to 10 degrees, right lateral flexion from 0 to 25 degrees, left lateral flexion from 0 to 25 degrees, right lateral rotation from 0 to 30 degrees, and left lateral rotation from 0 to 30 degrees.  Pain was noted on examination and caused function loss.  Limited back flexion it was noted may make it difficult for the Veteran to reach low objects.  There was no additional loss of function or range of motion after repetitive use testing.  The examiner noted it was impossible to state, without undue speculation, whether pain, weakness, fatigability, or incoordination could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  It was noted the examination was not conducted during a flare-up and that the examiner neither support nor contradicted statements describing functional loss during flare-ups.  

The examiner noted there was localized tenderness that did not result in abnormal gait or abnormal spinal contour, but no evidence of muscle spasm or guarding.  Additional factors contributing to disability were identified as less movement than normal due to ankylosis and adhesions.  There was normal strength to the lower extremities.  Reflexes were hypoactive to the knees and ankles.  Sensation to light touch was normal to the lower extremities.  Straight leg raise tests were negative, bilaterally, and there was no evidence of radicular pain or any other signs or symptoms due to radiculopathy.  There were no other neurologic abnormalities and the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.  It was noted that the Veteran used a back brace constantly due to pain.  A lumbar spine X-ray study revealed mild lumbar and lower thoracic spondylosis and possible mild osteoarthritis to the sacroiliac joints.  The thoracolumbar spine condition was noted to impact her ability to work.  

VA treatment records show a May 2015 magnetic resonance imaging (MRI) scan revealed mild degenerative disc disease at L4-L5 with a moderate-sized disc protrusion greater along the right parasagittal and right lateral aspects of the spinal canal with slight superior extrusion.  Multi-level mild vertebral body spurring and multi-level mild disc bulges were also noted.  

A January 2016 VA medical opinion found the Veteran's thoracic and lumbar spondylosis and osteoarthritis of the sacroiliac joints were less likely proximately due to or the result of her service-connected lumbar strain or a progression of her lumbar strain.  As rationale it was noted that these were distinct and separate diagnoses from lumbar strain and involved distinct and separate areas of the body.  They were not secondary to nor progressions of the lumbar strain.  

VA treatment records dated in May 2016 show a nursing assessment revealed full range of motion to all joints with optimum muscle tone in all four extremities.  There was an absence of muscle contracture, spasticity, and weakness.  There was full weight bearing without assistance or assistive devices, but the Veteran's gait was slow and steady.  An October 2016 report noted an evaluation of the musculoskeletal system was normal in appearance with no deformity, swelling, numbness, alteration to sensation, or decrease in range of motion. 

Based upon the evidence of record, the Board finds that the Veteran's service-connected lumbar strain is most appropriately rated under the provisions of Diagnostic Code 5237.  See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the Board's choice of diagnostic code should be upheld so long as it is supported by explanation and evidence).  Although the Veteran complained of radiating pain down her legs, the examinations of record have consistently found that she did not have intervertebral disc syndrome and that there was no evidence of radiculopathy.  The Board also notes that a January 2016 VA medical opinion found the Veteran's thoracic and lumbar spondylosis and osteoarthritis of the sacroiliac joints were not proximately due to her service-connected lumbar strain and were not a progression of that disability.  VA examination findings in this case are found to be persuasive and consistent with the medical evidence of record.  

For the appeal period prior to February 7, 2012, the evidence demonstrates that the Veteran's service-connected low back disability was manifested by forward flexion of the thoracolumbar spine and combined range of motion greater than 120 degrees without evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  VA examination in July 2009 noted complaints of daily low back pain, but that there were no symptom flare-ups,  no spasms or guarding, and gait and spinal curvatures were normal.  Accordingly, a rating in excess of 10 percent is not warranted.

For the period from February 7, 2012, to July 6, 2013, the criteria for assigning a 40 percent disability rating for the Veteran's low back disability have been met.  She was shown to forward flexion of the thoracolumbar spine limited to less than 30 degrees.  The February 7, 2012, VA examiner noted flexion to 40 degrees.  However, it was also noted that there was objective evidence of pain at 10 degrees, and that there was additional limitation in range of motion or functional loss after repetitive-use testing, which was not quantified.  Thus, in consideration of the Veteran's complaints of pain, pain on motion, and functional loss, and resolving all doubt in her favor, the Board finds that the Veteran's low back demonstrated forward flexion to less than 30 degrees.  Therefore, a 40 percent rating for the period from February 7, 2012, to July 6, 2013, is warranted.

For the period from February 7, 2012, to January 17, 2015, the Veteran was in receipt of the maximum (40 percent) schedular rating based on limitation of motion.  The provisions of 38 C.F.R. §§ 4.40 , 4.45, and 4.59 are not for consideration where the Veteran is in receipt of the maximum rating based on limitation of motion.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997). The only avenue for assigning a higher rating is if ankylosis were shown or if the Veteran had IVDS that met the requirements for a higher (60 percent) rating.  Neither are demonstrated.  Therefore, a rating in excess of 40 percent for the period from February 7, 2012, to January 17, 2015, is not warranted.

The Board finds that since January 17, 2015, the evidence demonstrates that the Veteran's service-connected low back disability is manifested by forward flexion of the thoracolumbar spine greater than 30 degrees.  A January 17, 2015, VA examination revealed forward flexion to 50 degrees, with pain that caused function loss.  There was no additional loss of function or range of motion after repetitive use testing.  Additional factors contributing to disability were identified as less movement than normal due to ankylosis and adhesions, presumably associated with the Veteran's severe nonservice-connected cervical spine and gastroparesis disabilities.  The Board notes that a May 2015 MRI scan revealed mild degenerative disc disease at L4-L5, multi-level mild vertebral body spurring, and multi-level mild disc bulges, but that there is no evidence of any associated increase in disability with greater limitation of thoracolumbar spine motion.  In fact, a May 2016 VA nursing assessment noted a full range of motion, an absence of muscle weakness, and full weight bearing without assistance or assistive devices.  An October 2016 report also noted an evaluation of the musculoskeletal system was normal in appearance with no deformity, swelling, numbness, alteration to sensation, or decrease in range of motion.  Therefore, the Board finds that a rating in excess of 20 percent for the period after January 17, 2015, is not warranted.

The Board acknowledges that the Veteran is competent to report observable symptoms.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  She is not, however, competent to identify a specific level of disability.  Such competent evidence concerning the nature and extent of the service-connected disability has been provided by VA medical professionals who examined her.  These medical findings adequately address the criteria under which this disability is evaluated.  The Board accords the objective medical findings greater weight than subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Therefore, the claim for an increased rating must be denied.

The Board has not overlooked the fact that the Veteran experienced pain.  However, pain must affect the ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Such was addressed in the aforementioned VA examinations.  Although the Veteran complained of more severely disabling problems, there is no evidence other than as described herein demonstrating any additional loss of motion or functional loss that affected her ability to perform normal working movements with normal excursion, strength, speed, coordination, or endurance.  The assigned ratings adequately represent the Veteran's degree of impairments based upon the overall evidence of record.  

The preponderance of the evidence in this case is against the claim for an increased schedular rating.  The theory of entitlement to a higher rating under the provisions of 38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran nor reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016); Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).


ORDER

Entitlement to service connection for endometriosis is denied.

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for positive PPD test, claimed as residuals of tuberculosis is denied.

Entitlement to service connection for headaches is denied.

Entitlement to an initial rating in excess of 10 percent prior to February 7, 2012, for a low back disability, is denied.  

Entitlement to an initial 40 percent rating for low back for the period between February 7, 2012, and July 6, 2013, is granted.  

Entitlement to an initial rating in excess of 40 percent for low back disability between February 7, 2012, and January 17, 2015, is denied.

Entitlement to an initial rating in excess of 20 percent for low back disability after January 17, 2015, is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


